HAWTHORNE, Justice.
Defendant Dave Johnson was sentenced to serve six months in the parish jail, subject to work, and all of the sentence was suspended upon good behavior. Defendant Wilborn Stanley was sentenced to serve six months in the parish jail, subject to work, and all of the sentence was suspended except three months thereof upon good behavior. Defendant _ Hartford Maride, Sr., was sentenced to serve six months in the parish jail, subject to work, and all of the sentence was suspended except three months thereof upon good behavior.
Nothing has been pointed out to us which would affect the validity of the sentence of Dave Johnson, but for the reasons assigned in the case of State of Louisiana v. Johnson, 220 La. 64, 55 So.2d 782, the sentences of Wilborn Stanley and Hartford Maride, Sr., will have to be set aside and the case remanded to the district court for the proper sentencing of these two defendants.
The conviction and sentence of Dave Johnson are affirmed, and for the reasons assigned in the case of State of Louisiana v. Johnson, 220 La. 64, 55 So.2d 782, the sentences imposed upon thé other two relators are annulled and set aside, and the *74case is remanded to the district court in order that these defendants may be sentenced according to law.